Exhibit 10.6

 

A.                                    Performance Criteria for Incentive Plan
Awards for Year 2005 Pursuant to the 2003 Executive Incentive Plan

 

1.                                       The aggregate incentive plan cash award
for all participants (the “Incentive Plan Cash Award”) shall equal four percent
of the Adjusted 2005 Operating Income (defined below).  The Compensation
Committee, in its discretion, will designate the executive officers of the
Company that are eligible to receive cash incentive awards, as well as set the
percentage of the aggregate Incentive Plan Cash Award each participant is
eligible to earn upon achievement of the performance goals (for each
participant, the “Individual Cash Incentive Award”). Notwithstanding the
foregoing, the Compensation Committee may, in its sole discretion, elect to
award any participant an amount that is less than the actual Individual Cash
Incentive Award the participant is eligible to earn as determined by the
participant’s designated percentage, provided that any such decrease in the
Individual Cash Incentive Award for any one participant shall not increase the
award for any other participant.

 

2.                                       The term “Adjusted 2005 Operating
Income” means the operating income of the Company for its fiscal year ending
December 31, 2005 (the “2005 Year”), determined pursuant to generally accepted
accounting principles, adjusted as follows:  (i) such amount shall be increased
by the Company’s interest expense for the 2005 Year; (ii) such amount shall be
increased by the Company’s federal, state and local income taxes for the 2005
Year; (iii) such amount shall be increased by bonuses paid under Company
executive compensation and deferred compensation plans for the 2005 Year; (iv)
such amount shall be increased by losses from publicly-disclosed transactions
entered into during the 2005 Year that the Compensation Committee considers to
be extraordinary or non-recurring; (v) such amount shall be decreased by gains
from publicly-disclosed transactions entered into during the 2005 Year that the
Compensation Committee considers to be extraordinary or non-recurring; (vi) such
amount shall be increased by any net losses during the 2005 Year from entities,
trades or businesses and lines of businesses acquired from unrelated parties
(“2005 Acquisitions”); and (vii) such amount shall be decreased by any net
profits during the 2005 Year from entities, trades or businesses and lines of
businesses acquired pursuant to 2005 Acquisitions.

 

B.                                    Performance Criteria for Restricted Stock
Awards for Year 2005 Pursuant to the 1998 Stock Incentive Plan

 

1.                                       The aggregate incentive plan restricted
stock award for all participants (the “Incentive Plan Restricted Stock Award”)
shall equal 420,000 shares of Company common stock, provided that no award shall
be made unless the Threshold Condition (defined below) is met. The Compensation

 

--------------------------------------------------------------------------------


 

Committee, in its discretion, will designate the executive officers of the
Company that are eligible to receive restricted stock incentive awards, as well
as set the percentage of the aggregate Incentive Plan Restricted Stock Award
each participant is eligible to earn upon the achievement of the performance
goals (for each participant, the “Individual Restricted Stock Incentive
Award”).  Notwithstanding the foregoing, the Compensation Committee may, in its
sole discretion, elect to award any participant a number of shares of restricted
stock that is less than the actual Individual Restricted Stock Incentive Award
the participant is eligible to earn as determined by the participant’s
designated percentage, provided that any such decrease in the Individual
Restricted Stock Incentive Award for any one participant shall not increase the
award for any other participant.  These awards, if any, are to be granted as of
the close of business on the first calendar day of the second quarter of 2006 on
which the New York Stock Exchange is open for business.

 

2.                                       The term “Threshold Condition” means
that the quotient of (i) Adjusted 2005 Operating  Income (defined in Section A),
divided by (ii) Adjusted 2005 Equity (defined below), equals or exceeds 0.40.

 

3.                                       The term “Adjusted 2005 Equity” means
the quotient of (i) the sum of Beginning 2004 Equity (defined below) plus
Adjusted Ending 2005 Equity (defined below), divided by (ii) 2.0.

 

4.                                       The term “Beginning 2005 Equity” means
the shareholders equity of the Company as of January 1, 2005, determined
pursuant to generally accepted accounting principles.

 

5.                                       The term “Adjusted Ending 2005 Equity”
means the shareholders equity of the Company as of December 31, 2005, determined
pursuant to generally accepted accounting principles, adjusted as follows:  (i)
such amount shall be increased by bonuses paid under Company executive
compensation and deferred compensation plans for the 2005 Year; (ii) such amount
shall be increased by losses from publicly-disclosed transactions entered into
during the 2005 Year that the Compensation Committee considers extraordinary or
non-recurring; (iii) such amount shall be decreased by gains from
publicly-disclosed transactions entered into during the 2005 Year that the
Compensation Committee considers to be extraordinary or non-recurring; (iv) such
amount shall be increased by any net losses during the 2005 Year from entities,
trades or businesses and lines of businesses acquired pursuant to 2005
Acquisitions; and (v) such amount shall be decreased by any net profits during
the 2005 Year from entities, trades or businesses and lines of businesses
acquired pursuant to 2004 Acquisitions.

 

--------------------------------------------------------------------------------